On March 5,1998, it was ordered that for the offense of Partner or Family Member Assault, a Felony, the defendant is sentenced to Partner or Family Member Assault, a felony, the defendant is sentenced to Montana State Prison for five (5) years. The defendant shall pay a fine of $500 and the mandatory surcharges of $25.00. Should defendant be granted parole, he shall abide by conditions as stated in the March 5,1998 judgment. The defendant is granted 97 days’ credit for time served prior to sentencing.
On June 4,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this, that he also understood his right to appointed counsel to represent him but waived that and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended so that the defendant is ineligible for parole or participation in a supervised release program for the entire five (5) year sentence.
The Sentence Review Board finds that the defendant lacks any remorse for his offense, that his previous record reveals that he was once imprisoned for stabbing a victim, that he is violent and a danger to society, and that the sentence given is clearly inadequate. The modification of the sentence is being imposed for the protection of society.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton
The Sentence Review Board wishes to thank Victor A. Harris for representing himself in this matter.